Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

DETAILED ACTION
The amendments and arguments filed Jun. 6, 2022 are acknowledged and have been fully considered.  Claims 1-11 and 16-29 are now pending.  Claims 12-15 are cancelled; claims 1, 5, and 6 are amended; claims 17-29 are withdrawn; claims 16-29 have been added.  Claims 1-11 and 16 are now under consideration.  

OBJECTIONS/REJECTIONS WITHDRAWN

The rejection of claims 1-11 under 35 U.S.C. 112(b)/112 2nd paragraph is withdrawn in light of the claim amendments.  

OBJECTIONS/REJECTIONS MAINTAINED

The rejection of claims 1-11 under 35 U.S.C. 102(a)(1) is maintained as discussed below.

Election/Restrictions
Newly presented claims 17-29 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
The inventions of claims 1-11 and 16 (Group I) and claims 17-29 (Group III) (Group II, claims 12-15 (now cancelled) being drawn to a bacterial isolate as defined in the Restriction/Election requirement dated 12/13/21) lack unity as discussed in the Restriction/Election requirement dated 12/13/21, and as evidenced by the rejections presented in the prior Office Action, and reiterated herein below.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 17-29 are grouped as Group III, and are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.  

Claim Rejections - 35 USC § 102 (Maintained)
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.  

Claims 1-11 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LIU (Liu, Y., et al. PLoS ONE (2015), 10(8); e0136241; on IDS).  
Liu reports that Pseudomonas isolate H6 produces a viscosin-like lipopeptide surfactant (title; abstract; p. 1).  Liu teaches the lipopeptide surfactants of Pseudomonas isolate H6 inhibited growth of parasitic oomycetes (p. 10; Fig. 6A; p. 12; Fig. 7A).  Liu teaches compositions comprising the viscosin-like lipopeptide biosurfactant from Pseudomonas isolate H6 in concentrations from 15-200 µg/ml (p. 5; Figs. 6A-7A).  

Response to Arguments

Applicants' arguments have been fully considered but are not persuasive.  Applicants argue that the invention of claim 1 relates to a new use of lipopeptide biosurfactant to treat white spot disease in fish (response, p. 8).  
However, the instant claims are NOT directed to a use of/method of using a lipopeptide biosurfactant.  Rather, claims 1-11 and 16 are directed to the lipopeptide biosurfactant itself.  The claims under examination (elected by applicants in the response filed 2/14/22) are product claims, not method claims.  As such, the instant product claims do NOT require the lipopeptide biosurfactant to be used in the treatment of fish or fish tank water.  In other words, an active method step of treating fish or fish tank water is NOT required by the instant claims, which are drawn to a product, not a method of using said product.  To meet the intended use recited in the claim, all that is required is that the product be capable of being used to treat fish or fish tank water.  See MPEP § 2111.02.  In this case, the recitation "for use in the treatment of white spot disease in fish, wherein the use comprises treating the fish or fish tank water with the lipopeptide biosurfactant" does not impart any structural limitations, and is not afforded patentable weight for claim construction.  The evidence of record is that the lipopeptide biosurfactant of the prior art is the same as that instantly claimed, and is considered capable of meeting the intended use recited in the claims, absent objective evidence to the contrary.  
On p. 8 of the response, applicants quote MPEP §2112.02(II).  
Notably, this section of the MPEP is clearly referring to process (of use) claims, whereas instant claims 1-11 and 16 are product claims, NOT process claims.  The claims at issue are product claims (see the discussion of product claims and intended use above).  Further, even if this section was relevant to product claims (which it is not), it supports the finding of anticipation: "However, when the claim recites using an old composition or structure and the “use” is directed to a result or property of that composition or structure, the claim is anticipated."  In this case, the claimed lipopeptide biosurfactant is the old composition or structure (known in the prior art more than a year before the filing of the instant case), and the property is the suitability of the biosurfactant for treatment of fish or fish tank water.  
Applicants argue Liu does not teach treatment of white spot disease (response, p. 9).  
This recitation of the claim is directed to the intended use of the claimed lipopeptide biosurfactant, and does not receive patentable weight in the instant product claims, as discussed above (so long as the product is capable of performing the intended use, which is clearly the case here).  

Summary/Conclusion
Claims 1-11 and 16 are rejected; claims 12-15 are cancelled.  
Applicants' amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be reached Mon.-Fri. 7AM-4PM (with alternate Fridays off).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached Mon.-Fri. at (571)270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

	
	/Kevin S Orwig/           Primary Examiner, Art Unit 1658